Citation Nr: 1721505	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-47 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability.

3.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative arthritis (low back disability). 

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:       Adam Neidenberg, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, July
1974 to July 1978, May 1980 to September 1980, October 1984 to July 1987,
October 1987 to March 1988, and June 1988 to June 1997, with periods of
active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
April 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2013, the Veteran testified during a Board videoconference hearing before
the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the Veteran's appeal for entitlement to disability ratings in excess of 10 percent for service-connected left ear hearing loss and left ankle disability.

2.  The Veteran's low back disability during the period on appeal has been manifested by, at worst, forward flexion to 75 degrees, with no incapacitating episodes involving bed rest prescribed by a physician or objective neurological abnormality.

3.  The Veteran is currently employed in a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to disability rating in excess of 10 percent for left ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to disability rating in excess of 10 percent for a left ankle disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for a rating in excess of 10 percent for lumbar spine degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representativeat the time, has withdrawn the claims for increased disability ratings for left ear hearing loss and a left ankle disability in a November 30, 2016 letter.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those claims and they are dismissed.

II. Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Veteran's service-connected low back disability is rated under Diagnostic Code 5242, currently evaluated at 10 percent disabling, effective December 28, 2000.  The Veteran filed a claim for an increased rating in excess of 10 percent in November 2009, asserting that his low back disability had worsened.  

To warrant a higher rating for the lumbar spine disability the evidence would need to show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For the reasons below, the Board finds that a higher rating for the Veteran's low back disability is not warranted.  

Upon examination in January 2010, the Veteran reported low back trouble manifested by stiffness, fatigue, decreased motion, and numbness, with no spasms, paresthesia, or incapacitating episodes.  He reported that flare-ups were manifested by irregular gait, restless sleep, pain, weakness, and painful limitation of motion.  Upon examination, the VA examiner noted his walking as steady and gait was within normal limits.  He did not require an assistive device for ambulation.  There was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, muscle atrophy, or ankylosis.  Forward flexion was to 75 degrees and extension was to 30 degrees.  Right and left lateral flexion, as well as right and left rotations, were all at 30 degrees.  All range of motion results remained the same after repetitive use testing, with pain was noted as the major functional impairment.  Neurological testing was normal and the Veteran did not have intervertebral disc syndrome (IVDS).  Following the examination, the diagnosis was degenerative arthritis of the lumbar spine, and confirmed by X-ray reports.  The examiner noted that the effect of the Veteran's low back condition on his usual occupation is pain bending and walking.  

The Veteran was afforded an additional VA examination in August 2016, where he reported low back pain of varying degrees depending on level of activity, with an inability to sit, stand, walk, or run for prolonged periods of time without pain.  Upon examination, the Veteran exhibited full range of motion on flexion, extension, rotation, and lateral flexion.  Pain was evidenced on extension only.  No functional loss was exhibited after repetitive-use testing with three repetitions.  No pain was evidenced on weight bearing.  There was no evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue, no guarding or muscle spasms, muscle atrophy, or ankylosis.  Strength and reflex testing were normal.  The Veteran was not noted to have radicular pain or any other signs or symptoms of radiculopathy, nor was there any other neurological abnormalities noted.  The examiner did note the Veteran as having IVDS, however, the Veteran reported no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the previous 12 months.  The examiner also noted that additional limitations due to flare-ups or repeated use over time could not be determined without resorting to mere speculation.  Following examination, the examiner noted that the Veteran's low back disability did not impact his ability to work. 

After a careful review of the evidence, the Board finds that the criteria for more than a 10 percent rating for the Veteran's low back disability are not met.  The evidence as discussed above shows the Veteran's low back disability has, in fact, improved, with full range of motion of the thoracolumbar spine observed in his most recent VA examination.  Flexion during the Veterans 2009 VA examination was at no worse than 75 degrees.  Thus, a disability rating of 20 percent is not warranted under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a.  

While the Veteran was noted as having IVDS in his August 2016 examination, he was not noted as having any incapacitating episodes with bed rest prescribed by a physician.  Therefore, a basis for a higher rating for the service-connected back disorder under Diagnostic Code 5243 is not warranted.  Id.  

The Board has also considered whether separate ratings could be assigned based on neurological symptomatology.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  While the Veteran asserted nerve root impingement in his spine at his June 2013 hearing before the undersigned VLJ, during the examinations, sensory, reflex, and strength testing of the lower extremities was normal.  The examiners both noted no evidence of radiculopathy.  Neurological symptomatology associated with the lumbar spine disability is not otherwise shown by the medical evidence during the period on appeal.  Thus, a separate rating is not warranted.  

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated his low back disability results in pain, stiffness, and limitations on sitting, standing, walking, and running.  

In this regard, it is important for the Veteran to understand that these problems are the basis for the 10% finding. 

The lay statements do not indicate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or that the combined range of motion of the thoracolumbar spine is greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  

The Board also considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the thoracolumbar spine in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of difficulty with some activities due to pain, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  

Simply put, there is nothing exceptional or unusual about the Veteran's situation as opposed to others with a 10 percent disability rating for a low back disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Board notes that Veteran has a total combined disability rating of 50 percent, thus he does not meet the above requirements for a TDIU. However, an extraschedular TDIU is available for a Veteran who does not meet the above requirements if the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; however, this decision must first be addressed by VA's Director of Compensation Service.  38 C.F.R. § 4.16(b).  In this case the Board finds that referral to the Director of Compensation Service for extraschedular consideration is not warranted.  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a TDIU, neither appellant's nonservice-connected disabilities nor may advancing age be considered.  

With respect to the Veteran's education and work experience, while the Veteran did not complete and return a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) provided to him in June 2010, at his June 2013 hearing before the undersigned VLJ, the Veteran testified that he was currently employed by the Federal Government in a desk job.  He asserted that he could not stay seated for an extended period of time without getting up to stretch or walk.  He also stated that he teleworked on occasion.   

The VA examiner in July 2016 opined that the Veteran's low back condition did not have any impact on his ability to work.  In addition, the Veteran was afforded VA examinations recently in August 2016 and January 2017 for his service-connected hearing loss, scars, and left ankle disabilities.  None of the examiners opined that any of the Veteran's service-connected disabilities impacted his ability to work.  These opinions are afforded high probative value as they were made after a review of the available evidence and history including interview with the Veteran and examination of the Veteran.  

In any event, while acknowledging that the Veteran has some limitations imposed by his service-connected low back disability, the evidence of record illustrates that he is currently employed in a substantially gainful occupation.  The evidence does not suggest that the veteran has had periods of unemployment due to his service-connected disabilities.  As the Veteran is currently, and appears to have been consistently fully employed during the appeal period, the Board finds that he is not entitled to a TDIU.  38 C.F.R. §§ 4.16(a) and 4.19.  Accordingly, entitlement to a TDIU is denied.

IV.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159.  The duty to notify in this case was satisfied by letters sent to the Veteran in December 2009, June 2010, and December 2016.  

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examinations for his lumbar spine in January 2010 and August 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in prior remands have been undertaken.  Updated treatment records were associated with the Veteran's file, and the Veteran was afforded an additional VA examination for his claim.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board notes that the Veteran did not complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, or VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, and as provided to him in a June 2010 correspondence.  The Board notes, however, that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, an additional remand is not necessary.

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).
Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

ORDER

Entitlement to a compensable rating for left hearing loss is dismissed.

Entitlement to a disability rating in excess of 10 percent for a left ankle disability is dismissed.

Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative arthritis is denied.

Entitlement to a total disability rating for a TDIU is denied.


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


